Name: Commission Regulation (EEC) No 3248/82 of 2 December 1982 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to Reunion
 Type: Regulation
 Subject Matter: Africa;  trade policy;  plant product;  trade
 Date Published: nan

 No L 341 /8 Official Journal of the European Communities 3 . 12. 82 COMMISSION REGULATION (EEC) No 3248/82 of 2 December 1982 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to Reunion THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Regulation (EEC) No 1031 /78 is hereby amended as follows : 1 . Article 3 (2) is replaced by the following : '2 . The following provisions of Commission Regulation (EEC) No 31 83/80 (l ) shall apply by analogy to the subsidy document :  Articles 9 to 16,  Article 18 ,  Articles 20 to 21 ( 1 ),  Articles 24 to 28 ,  Articles 36 to 37. (') OJ No L 338, 13 . 12. 1980, p . 1 . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece, and in particular Article 11a (6) thereof, Whereas the subsidy payable on deliveries of rice to Reunion from Member States is treated as analogous to normal export refunds ; Whereas Article 33 (4) of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2) states that a part of the security lodged on application for an export licence or certificate shall be repaid if the necessary proofs are furnished within a period of 18 months following the first six-month period ; Whereas Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (3) has been amended in respects relevant to this subsidy by Regulations (EEC) No 1663/81 (4) and (EEC) No 202/82 0 ; Whereas it is necessary to bring the provisions of Commission Regulation (EEC) No 1031 /78 (^ into harmony with these changes ; furthermore it is neces ­ sary to provide for the application of certain of the provisions indicated above, and in particular that relating to the release of securities, to outstanding cases ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. In the second subparagraph of Article 3 (6) 'Article 20 of Regulation (EEC) No 193/75' is replaced by 'Articles 36 and 37 of Regulation (EEC) No 3183/80'. 3 . In Article 3 (6) the last sentence of the third sub ­ paragraph is deleted and the following subpara ­ graphs are added : 'Where the proof referred to in paragraph 5 has not been furnished within six months following the last day of validity of the subsidy document then, save in the case of force majeure, the security shall be forfeit . However, where such proof is furnished between six and 24 months following the last day of validity of the subsidy document a certain sum shall be repaid. The sum to be repaid shall be 80 % of the amount forfeited in accordance with the preceding subparagraph, less any amount to be forfeited pursuant to the second subparagraph of the present paragraph . If the amount which remains forfeit in accordance with the preceding subparagraph is 5 ECU or less, the total sum shall be repaid.' 4 . In Article 3 (8) 'Article 9 ( 1 ) of Regulation (EEC) No 193/75' is replaced by 'Article 21 ( 1 ) of Regula ­ tions (EEC) No 3183/80'. (&gt;) OJ No L 166, 25. 6. 1976, p . 1 . (A OJ No L 338, 13 . 12. 1980, p . 1 . (3) OJ No L 317, 12. 12. 1978 , p . 1 . ( «) OJ No L 166, 24. 6 . 1981 , p . 9 . 0 OJ No L 21 , 29 . 1 . 1982, p. 23 . (*) OJ No L 132, 20 . 5. 1978 , p. 72. 3 . 12. 82 Official Journal of the European Communities No L 341 /9 Article 25. In Article 5 (3) 'six months is replaced by ' 12 months'. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However : 6. Article 6 ( 1 ) is replaced by the following : ' 1 . On application by the exporter, Member States shall advance all or part of the amount of the subsidy as soon as customs export formalities to Reunion are completed on condition that a security is provided to guarantee repayment of the amount advanced plus 15 % . Member States may lay down the conditions in which it shall be possible to apply for an advance of part of the refund.' (a) the provisions of Article 1 (3) shall also apply to subsidy documents issued before the date of entry into force of this Regulation in those cases where the release of the security is still outstanding ; (b) on application by the interested party, the provi ­ sions of Article 1 (5) shall apply to all cases of payment of the subsidy arising after 1 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 1982. For the Commission Poul DALSAGER Member of the Commission